DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 2, 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Uchida et al (USPN 6,476,689).
	Regarding claim 1, Uchida discloses a coil component (see figures 1a, 4) comprising:
a first coil (L1);
a second coil (L2) that magnetically couples with the first coil and causes a negative inductance (-M) to be generated (see col. 6, lines 28-31); and
an electrode (an electrode 10) that is provided at a position adjacent to or in a vicinity of a portion of the first coil and a portion of the second coil and is grounded (see figure 1a).
Regarding claim 2, Uchida discloses wherein a spacing between the electrode (10) and a wiring line of at least one of the first coil (L1) and the second coil (L2)  is smaller than a spacing between wiring lines of at least one of the first coil and the second coil  (L1, L2)(the electrode 10 is inserted between the coils L1, L2, a distance between the electrode 10 and wiring line of L1 is smaller than a distance between the coils, see figure 1A).
Regarding claim 8, Uchida discloses a filter circuit (a LC filter in figure 1) comprising: the coil component (L1, L2); and a capacitor (a capacitor C, see figure 4) including one end that is connected to the first coil and the second coil.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 5-9, 11, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morii et al (USPN 4904967) in view of Uchida et al (USPN 6476689).
Regarding claim 1, Morri discloses a coil component (see figures 4-6) comprising:
a first coil (L1);
a second coil (L2) that magnetically couples with the first coil (see figure 6); and an electrode (an electrode 17) that is provided at a position adjacent to or in a vicinity of a portion of the first coil and a portion of the second coil and is grounded (see figure 6).
Morri does not explicitly disclose the coils configured to generate a negative inductance as claimed.
Uchida discloses a LC filter comprises a first coil (L1), and a second coil (L2) that magnetically couples with the first coil and causes a negative inductance (-M) to be generated (see col. 6, lines 28-31).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the coils of Morri to incorporate the coils as disclosed by Uchida to achieve a strong attenuation property at a high frequency range.
Regarding claim 2, Morri discloses wherein a spacing between the electrode (17) and a wiring line (14, 16) of at least one of the first coil (L1) and the second coil (L2) is smaller than a spacing between wiring lines of at least one of the first coil and the second coil (L1, L2) (see figures 4-5).
Regarding claims 5, 14, Morri discloses wherein the electrode (17) includes a plurality of electrodes (18, 19); and the plurality of electrodes are each provided at any one of a position between wiring lines of the first coil (L1, see figure 5), a position between a wiring line of the first coil and a wiring line of the second coil (L2), and a position between wiring lines of the second coil.
Regarding claims 6, 16, Morri discloses wherein the first coil includes two wiring lines connected to one another through a via (23) (see figure 4).
Regarding claims 7, 17, Morri discloses wherein the second coil (L2) includes two wiring lines (16) connected to one another through a via (26)(see figure 4).
Regarding claim 8, Morri discloses a filter circuit (a LC filter in figure 6) comprising: the coil component (L1, L2); and a capacitor (a capacitor C, see figure 6) including one end that is connected to the first coil and the second coil.
Regarding claim 9, Morri discloses wherein the capacitor (the capacitor C) is provided in a layer below the coil component in which the first coil and the second coil are stacked (see figure 4); and the capacitor includes a plurality of dielectric layers (31) and a plurality of inner electrodes (18, 19) that are stacked.
Regarding claim 11, Morri discloses wherein a spacing between the electrode (17) and a wiring line (14) of the first coil  (L1) or a wiring line (16) of the second coil (L2) is smaller than a spacing between wiring lines of the first coil and a spacing between wiring lines of the second coil (see figure 5).
3.	Claims 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morii et al (USPN 4904967) in view of Uchida et al (USPN 6476689), and further in view of Toujo (USPN 2018/0040427).

Regarding claims 10, 15, Morri and Uchida disclose all limitations of claims 1, 8-9 as discussed above, but do not disclose a dielectric constant as claimed. 
Toujo discloses a LC filter circuit comprises a relative dielectric constant (such as barium titanate) of the plurality of dielectric layers (3a) is higher than a relative dielectric constant (such as calcium zirconate) of the coil component (see par. 0068, 0070).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the layers and the coils of Morri and Uchida to incorporate the dielectric constants as disclosed by Toujo to achieve a high capacitance of capacitor, thus the size of the capacitors is reduced and the size the electronic components also reduce.
Allowable Subject Matter
4.	Claims 3- 4, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836